DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 32-33, 39, 42, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Kling (US 2007/0236110 – hereinafter Kling) in view of Nystrand et al. (3,770,172 – hereinafter Nystrand), Bucci et al. (US 2012/0085777 – hereinafter Bucci), Jos Wim Jacobs (US 2014/0144755 – hereinafter Jacobs), and .
Re Claims 28, 29, 32, 33, 42, and 45:
Kling discloses a dispenser comprising: a housing (1) arranged to hold a storage of the web material (6), wherein a web path extends in a feeding direction in an interior of said housing (1) from a storage position (4) to a dispensing opening (9) of the dispenser (see Fig. 1), and a separation arrangement comprising a first unit (12, 19) and a second unit (20, 21), the second unit (20, 21) being downstream of the first unit (12, 19), as seen in said feeding direction of said web path, each unit defining at least one passage for said web material (see Figs. 1 and 2), said first (12, 19) and second (20, 21) units being arranged along the web path for separating the at least one web material thereof (see Figs. 1 and 2), wherein the separation occurs at the second unit (20, 21) (see paragraph [0045]); wherein the dispenser comprises a stack of the web material (6) provided to form said storage and arranged to extend along said web path (see Figs. 1-7), but fails to teach a dispenser for dispensing at least one perforated web material from a storage of the web material, separating the at least one perforated web material along perforations thereof, wherein said first and second units are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material, wherein the second unit comprises two rollers which are pivotally arranged with respect to each other, wherein said web material comprises at least a first web being divided into individual products defined between subsequent perforation lines extending over a width of said first web, wherein said web material comprises at least a second web being divided into individual products defined between subsequent 


Nystrand teaches a dispenser (35) for dispensing at least one perforated web material (11, 12) from a storage of the web material (11, 12) (see Figs. 3), separating the at least one perforated web material (11, 12) along perforations (14-17) thereof (see Fig. 1),  wherein said web material (11, 12) comprises at least a first web (11) being divided into individual products defined between subsequent perforation lines (14, 15) extending over a width of said first web (11), wherein said web material comprises at least a second web (12) being divided into individual products defined between subsequent perforation lines (16, 17) extending over a width of said second web (12) (see Fig. 1),  and wherein said first and second webs (11, 12) are (rolled) so that said perforation lines (14, 15) of said first web (11) are offset from said perforation lines (16, 17) of said second web (12) in a length direction of said first web (11) (see Fig. 1).  Re Claim 42: Nystrand teaches wherein a separation arrangement is configured for manual dispensing of web material by a user pulling on a leading portion of the web material (see Figs. 3-6).  Re Claim 45: Nystrand teaches wherein the perforation lines (14-17) extend only perpendicularly across the web material (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of 

Bucci teaches wherein said first and second units  (15, 18) are arranged to be resilient (see Fig. 3) so as to be automatically adaptable to intermittent thickness variations in said web material, (see Figs. 1-20 and paragraph [0052]).  Re Claim 29: Bucci teaches wherein said units (15, 18) are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material of at least 0.5 mm (see paragraph [0052]).  Re Claim 32: Bucci teaches wherein at least one (15, 18) out of said units is resilient by means of the unit (15, 18) comprising biasing elements (142, 144, 148, 150, 152) (see Figs. 1-4).  Re Claim 33: Bucci teaches wherein at least one unit out of said units is resilient by means of said unit comprising a contact element (36, 40) resting freely on said web material of said web path, said contact element providing a tensioning force primarily by force of gravity acting on the mass of said contact element (see Fig. 3) (Examiner notes that the nip forms a tensioning force primarily which is increased by additional biasing means).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand and Bucci to allow for proper orientation of parts for optimal usage in relation to a particular thickness of a sheet-type material being used.

Jacobs teaches wherein a second unit (150, 152) comprises two rollers (150, 152) which are pivotally arranged with respect to each other (see Figs. 3-6) (see Figs. 1-7).  

Skerrett teaches wherein a first (110) and second (150) webs are interfolded so that said perforation lines (N) of said first web (110) are offset from said perforation lines (N) of said second web (150) in a length direction of said first web (110) (see Figs. 1-10).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, Jacobs, and Skerrett to provide consistent one at a time wipe dispensing and to provide an alternative web stack storage arrangement as known within the art.

Petocchi teaches manual or automatic dispensing (see col. 7 lines 35-36).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, Jacobs, Skerrett, and Petocchi to provide automatic or manual dispensing as art recognized equivalent techniques known within the art.


Further Re Claim 39:
.   



Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling with that of Nystrand, Bucci, Jacobs, Skerrett, and Petocchi and further in view of Choi et al. (US 2009/0046136 – hereinafter Choi).
Re Claim 34:Kling with that of Nystrand, Bucci, Jacobs, Skerrett, and Petocchi teaches the device of claim 28, but fails to specifically teach wherein the dispenser comprises at least one additional unit arranged along said web path, and all units arranged along said web path of said dispenser are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material. 

Choi further in view teaches wherein the dispenser comprises at least one additional unit (102, (106 and 108), 110) arranged along said web path.  Examiner notes that the combination would be capable of providing “and all units arranged along said web path of said dispenser are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material” by way of duplication of parts and in view of Nystrand and Jacobs.  Therefore, it would have been obvious for one of .




Claims 40, 41, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Nystrand, Bucci, and Petocchi.
Re Claims 40 and 43:
Kling discloses a dispenser comprising: a housing (1) arranged to hold a storage of the web material (6), wherein a web path extends in a feeding direction in an interior of said housing (1) from a storage position (4) to a dispensing opening (9) of the dispenser (see Fig. 1), and a separation arrangement comprising a first unit (12, 19) and a second unit (20, 21), the second unit (20, 21) being downstream of the first unit (12, 19), as seen in said feeding direction of said web path, each unit defining at least one passage for said web material (see Figs. 1 and 2), said first (12, 19) and second (20, 21) units being arranged along the web path for separating the at least one web material thereof (see Figs. 1 and 2), wherein the separation occurs at the second unit (20, 21) (see paragraph [0045]) (see Figs. 1-7), but fails to teach a dispenser for dispensing at least one perforated web material from a storage of the web material, wherein said first and second units are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material.

Nystrand teaches a dispenser (35) for dispensing at least one perforated web material (11, 12) from a storage of the web material (11, 12) (see Figs. 3), separating the at least one perforated web material (11, 12) along perforations (14-17) thereof (see Figs. 1-6).  Re Claim 43: Nystrand teaches wherein a separation arrangement is configured for manual dispensing of web material by a user pulling on a leading portion of the web material (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand to allow for sequential alternate dispensing of multiple webs using an alternative manual technique to an automatic one as commonly known within the art.

Bucci teaches wherein said first and second units  (15, 18) are arranged to be resilient (see Fig. 3) so as to be automatically adaptable to intermittent thickness variations in said web material, (see Figs. 1-20 and paragraph [0052]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand and Bucci to allow for proper orientation of parts for optimal usage in relation to a particular thickness of a sheet-type material being used.

Petocchi teaches manual or automatic dispensing (see col. 7 lines 35-36).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of 



Re Claims 41 and 44:
Kling discloses a dispenser comprising: a housing (1) arranged to hold a storage of the web material (6), wherein a web path extends in a feeding direction in an interior of said housing (1) from a storage position (4) to a dispensing opening (9) of the dispenser (see Fig. 1), and a separation arrangement comprising a first unit (12, 19) and a second unit (20, 21), the second unit (20, 21) being downstream of the first unit (12, 19), as seen in said feeding direction of said web path, each unit defining at least one passage for said web material (see Figs. 1 and 2), said first (12, 19) and second (20, 21) units being arranged along the web path for separating the at least one web material thereof (see Figs. 1 and 2), wherein the separation occurs due to the second unit (20, 21) (see paragraph [0045]) (see Figs. 1-7), but fails to teach a dispenser for dispensing at least one perforated web material from a storage of the web material, wherein said first and second units are arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material.

Nystrand teaches a dispenser (35) for dispensing at least one perforated web material (11, 12) from a storage of the web material (11, 12) (see Fig. 3), separating the at least one perforated web material (11, 12) along perforations (14-17) thereof (see Figs. 3-6).   

Bucci teaches wherein said first and second units  (15, 18) are arranged to be resilient (see Fig. 3) so as to be automatically adaptable to intermittent thickness variations in said web material, (see Figs. 1-20 and paragraph [0052]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand and Bucci to allow for proper orientation of parts for optimal usage in relation to a particular thickness of a sheet-type material being used.  

Petocchi teaches manual or automatic dispensing (see col. 7 lines 35-36).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Nystrand, Bucci, and Petocchi to provide automatic or manual dispensing as art recognized equivalent techniques known within the art.


Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leon Goodman et al. (2,347,823) – teaches art recognized equivalents or wipes, napkins, and tickets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651